Citation Nr: 1202692	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative muscle resection, left hip, prior to January 12, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for post-operative muscle resection, left hip, from January 12, 2010.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right hip disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for bilateral hearing loss disability.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to service connection for a right hip disability, a left shoulder disability, a left knee disability, and entitlement to a TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 12, 2010, the Veteran's left hip disability is manifested by full range of motion with pain. 

2.  For the period from January 12, 2010, the Veteran's left hip disability is characterized by limitation on range of motion that more closely approximates 20 degrees of flexion with pain. 

3.  For the period from January 12, 2010, the Veteran's left hip disability is characterized by limitation of external rotation to 15 degrees or less. 

4.  The Veteran does not have a current underlying right ankle disease or injury.

5. The Veteran does not have a current underlying left ankle disease or injury.

6.  In an October 2005 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal this decision and it is final.

7.  Evidence received since the October 2005 decision denying the Veteran's claim to reopen service connection for a back disability is essentially cumulative.

8.  In an October 1988 rating decision, the RO denied the Veteran's claim for service connection for a left shoulder disability.  The Veteran did not appeal this decision and it is final.

9.  Evidence received since the RO's October 1988 adverse decision relates to the basis for the prior denial and the claim for service connection for a left shoulder disability is reopened.

10.  In an October 2005 rating decision, the RO denied the Veteran's claim for service connection for a left knee disability.  The Veteran did not appeal this decision and it is final.

11.  Evidence received since the RO's October 2005 adverse decision relates to the basis of the prior denial and the claim for service connection for a left knee disability and is reopened.

12.  In a December 1988 rating decision, the RO denied the Veteran's claim for service connection for a bilateral hearing loss disability.  The Veteran did not appeal this decision and it is final.

13.  Evidence received since the RO's December 1988 adverse decision relates to the basis of the prior denial and the claim for service connection for a bilateral hearing loss disability is reopened.

14.  The Veteran's hearing loss disability first became manifest many years after service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  For the period prior to January 12, 2010, the criteria for a rating greater than 10 percent for a service-connected post-operative muscle resection, left hip, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5255-5024, 5252, and 5253 (2010). 

2.  For the period from January 12, 2010, the criteria for a higher rating, to 30 percent, for service-connected left hip disability have been met for limitation of flexion of the left thigh.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2010). 

3.  For the period from January 12, 2010, the criteria for a separate rating of 10 percent for service-connected left hip disability have been met for limitation of rotation of the left thigh.  38 U.S.C.A. §§ 1155, 5107 (West 2002 ); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2010). 

4.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 

5.  A left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  The October 2005 rating decision denying the Veteran's application to reopen the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

7.  Evidence received since the October 2005 decision, in which the RO denied reopening the claim for service connection for a back disability, is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

8.  The October 1988 rating decision denying the Veteran's claim for service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

9.  Evidence received since the final October 1988 RO determination, in which the RO denied the Veteran's claim for service connection for a left shoulder disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

10.  The October 2005 rating decision denying the Veteran's claim for service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

11.  Evidence received since the final October 2005 RO determination, in which the RO denied the Veteran's claim of entitlement to service connection for a left knee disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2010).

12.  The December 1988 rating decision denying the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

13.  Evidence received since the final December 1988 RO determination, in which the RO denied the Veteran's claim of entitlement to service connection a bilateral hearing loss disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

14.  Bilateral hearing loss was not incurred in or aggravated during the Veteran's active duty service, nor may a sensorineural hearing loss disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. §§ 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.169(c). 

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in June 2007, which was prior to the January 2008 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied. 

For purposes of evaluating the appellant's request to reopen his claims for service connection for back, left shoulder, bilateral hearing loss and left knee disabilities, the Board observes that the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Kent, supra. 

In this case, the appellant was provided specific notice of what constitutes new and material evidence with respect to his claims to reopen and what was necessary to establish entitlement to service connection for these claimed disabilities in the June 2007 letter.  He was further informed of the types of evidence to submit such as medical records or medical opinions.  The appellant was not deprived of an opportunity to participate in the adjudication process because he did not know what evidence was needed to reopen his claims.  Thus, the Board finds that the directives of Kent are satisfied. The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

Regarding the claim for higher ratings for service-connected post-operative muscle resection, left hip, and for service connection for a right hip disability, the appellant was informed in the June 2007 letter of the applicable laws and regulations regarding these claims, the evidence needed to substantiate such claims, and which party was responsible for obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claims on appeal being decided herein, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the June 2007 letter. 

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including obtaining pertinent medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which he declined.  In terms of affording the appellant VA examinations, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson,  20 Vet. App. 79 (2006).

In this appeal, the appellant was afforded VA examinations with respect to the claim for a higher evaluation for his post-operative muscle resection, left hip (in January 2010), and for service connection for bilateral hearing loss (in February 2009).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these VA examination reports contain sufficient findings with which to properly evaluate the appellant's pending claims for an increased rating for the service-connected left hip disability and for service connection for a bilateral hearing loss disability and are thus deemed adequate for rating purposes.  See also McLendon, supra.  These reports include the examiner's review of the appellant's claims file, the appellant's pertinent medical history, and pertinent physical examination findings.  As for the claims to reopen for service connection for a back disability, left shoulder disability, and left knee disability, the Board points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f).  Furthermore, concerning the claims to reopen for service connection for left shoulder and left knee disabilities, these claims have been reopened as discussed below and the underlying issues of service connection for these disabilities are being remanded for additional development, namely to afford the Veteran VA examinations.  In regard to the issues of service connection for right and left ankle disabilities, the Board has considered the Veteran's representative's June 2011 request that he be afforded a VA examination for these claims; however, for the reasons explained below, the requirements for affording the Veteran an examination have not been met.  See McLendon, supra.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims being decided herein and that adjudication of such claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. Increased Ratings for Post-Operative Muscle Resection, Left Hip

Facts

The Veteran's service treatment records show that he underwent excision of the bursa and iliotibial band, left hip, in October 1964.  His February 1966 separation examination report notes a well healed surgical scar secondary to resection of left tensor fascia lata.  

In April 1982, the RO granted service connection for residuals, postoperative muscle resection, left hip, and assigned a noncompensable evaluation, effective in October 1981.  The RO increased this evaluation to 10 percent in October 1988, effective in October 1987, and to 20 percent in August 2010, effective in January 2010.

VA outpatient records on file from Guam from December 2006 to June 2007 do not specifically relate to the Veteran's left hip disability, but do reflect his complaints of worsening arthritis and diagnosis of chronic bilateral knee osteoarthritis (see December 2006 record).  This record also documents that the Veteran had previous left hip surgery and old gunshot wound causing leg length discrepancy.

At a VA orthopedic examination in October 2007, the examiner indicated that he had reviewed the Veteran's claims file and relayed his inservice release of the left iliotibial band with excision of a bursa which had formed over the greater trochanter of the left femur in October 1964.  He also relayed the Veteran's complaints of hip pain and his reports that sharp pain was precipitated by twisting motions.  The Veteran denied stiffness and weakness and said on a pain scale to 10 (10 being the worst) the pain was constant at an 8/10 with occasional sharp pain as noted.  Flare-ups were noted to be activity dependent lasting seconds and precipitated by rising from a seated position or twisting.  Alleviating factors included rest and Mscontin 60 milligrams three times a day.  Flares were further noted to not greatly affect activities of daily living, but the constant pain was noted to greatly reduce the Veteran's mobility secondary to pain.  The Veteran was also noted to have to perform his activities at a very slow rate and used a crutch with ambulation.  Range of motion revealed flexion from 0 to 125 degrees, extension from 0 to 30 degrees, adduction from 0 to 25 degrees, abduction from 0 to 45 degrees, external rotation from 0 to 60 degrees and internal rotation from 0 to 40 degrees.  Right greater trochanter was tender to palpation.  The examiner reported that he did not note a flare, but the Veteran reported taking his narcotic medication that day.  Full range of motion was noted with chronic pain.  Results of hip x-rays were essentially unremarkable.  The examiner diagnosed the Veteran as having status post left iliotibial band with excision of a bursa; continued pain of this joint.

Additional VA outpatient records in 2007 through October 2008 note that the Veteran was on a chronic pain regimen of Percocet and Mscontin for severe knee osteoarthritis.  

At a VA orthopedic examination in January 2010, the Veteran complained of constant left hip pain that he rated as a "10" on a pain scale to 10.  He further reported that whenever he takes his pain medication, Percocet and Morphine, the pain is reduced to an "8" out of 10 for a 30 minute duration.  The Veteran was noted to use crutches for ambulation along with a right knee brace.  He was noted to not be employed, and able to do activities of daily living, drive and perform light household chores other than yard work.  Reported left hip symptoms included pain, weakness, stiffness, deformity, instability or giving way, lack of endurance, but no locking, effusion, episodes of dislocation or subluxation.

On examination the left hip was tender with abnormal movement, guarding of movement, and weakness, but no edema, effusion, instability, redness, heat, deformity, malalignment or drainage.  Range of motion revealed extension from 0 to 48 degrees with pain at 48 degrees; flexion from 0 to 22 degrees, with pain at 22 degrees; abduction from 0 to 22 degrees with pain at 22 degrees; adduction from 0 to 19 degrees, with pain at 19 degrees; internal rotation from 0 to 20 degrees, with pain at 20 degrees; and external rotation from 0 to 10 degrees, with pain at 10 degrees.  The examiner stated that with repetitive motion of the left hip, there was no change in range of motion.  The Veteran was noted to have pain, fatigue, weakness, and lack of endurance, but no incoordination.  X-ray findings of the left hip were normal.  The Veteran was diagnosed as having status post left hip surgery with residual hip strain.  

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions. 

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126.  Hart extended Fenderson to all increased evaluation claims. 

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Veteran seeks an increased rating for his left hip disability, currently rated as 10 percent disabling prior to January 12, 2010, and 20 percent from January 12, 2010.  He is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5255 for impairment of the femur.  Under this code, a 20 percent disability rating applies where the Veteran has malunion of the femur with a moderate hip disability.  A 30 percent disability rating applies where the Veteran has malunion of the femur with a marked hip disability.  A 60 percent disability rating applies where the Veteran has a fracture of the surgical neck of the femur, with a false joint.  A 60 percent disability rating also applies where the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and where weight bearing is preserved with the aid of a brace.  An 80 percent disability rating applies where the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion, and with loose motion (spiral or oblique fracture).  The terms "mild," "moderate and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  Under DC 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; a 30 percent rating is assigned for flexion limited to 20 degrees; and a 40 percent rating is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of or cannot toe-out more than 15 degrees, affected leg or when adduction is limited such that legs cannot be crossed. A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5250, a 60 percent evaluation is assigned for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent evaluation is assigned for intermediate ankylosis of the hip.  A 90 percent evaluation is assigned for unfavorable or extremely unfavorable ankylosis of the hip, the foot not reaching the ground, crutches necessitated. See 38 C.F.R. § 4.71a.

Normal range of hip flexion is from 0 to 125 degrees. Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Rating in Excess of 10 Percent Prior to January 12, 2010

The Veteran seeks an increased rating for his left hip disability, rated as 10 percent disabling prior to January 12, 2010.  He is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5255 for impairment of the femur.  Under this code, the Board finds that a rating greater than 10 percent is not warranted at any time for the period prior to January 12, 2010.  As noted above, for a 20 percent rating, the evidence must show malunion of the femur with a moderate hip disability.  Malunion of the femur has not been shown.  A separate rating is not warranted under Code 5251 or 5252 because the range of motion is not limited to 5 degrees of extension or 45 degrees of flexion.  Rather, for the period prior to January 12, 2010, ranges of motion have been functionally limited to no worse than 125 degrees of flexion, extension to 30 degrees, adduction to 25 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  This is based on findings from a VA orthopedic examination report of October 2007.  Results of hip x-rays were essentially unremarkable.   

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a schedular evaluation in excess of 10 percent is not warranted for the left hip based on functional loss.  The October 2007 examiner noted that the recorded ranges of motion were associated with chronic pain, but did not indicate that the pain further reduced the Veteran's ranges of motion.  Rather, the examiner remarked that the Veteran had full range of motion with chronic pain.  The Veteran denied stiffness or weakness.  The examiner also noted that flares were activity dependent lasting seconds and precipitated by rising from a seated position and twisting, but went on to note that he did not note a flare on examination, though he indicated that the Veteran had taken narcotic medication that day.

The Board has considered the Veteran's statements that the pain greatly reduces his mobility, and while the Veteran can subjectively and competently report his pain with accuracy and is credible in doing so, the Board finds that the clinicians are best trained to determine the nature and extent of any loss of motion.  In this case, despite the pain, testing shows that the Veteran has full range of motion which is far greater than required for an increased rating.  In fact, the range of motion testing fails to support a 10 percent rating under Codes 5251, 5252 or 5253.  Thus, an increased rating for limitation of motion based upon the DeLuca criteria is not warranted and the currently assigned 10 percent rating is appropriate for the appellant's left hip disability for the period prior to January 12, 2010.

Accordingly, in view of the above, the claim for a rating greater than 10 percent is denied throughout the appeal period prior to January 12, 2010.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating in Excess of 20 Percent From January 12, 2010

The Veteran seeks an increased rating for his left hip disability, currently rated as 20 percent from January 12, 2010.  Range of motion findings at the January 12, 2010, VA examination, when compared to the October 2007 VA examination, show a clear worsening.  In this regard, range of motion in January 2010 revealed extension from 0 to 48 degrees with pain at 48 degrees; flexion from 0 to 22 degrees, with pain at 22 degrees; abduction from 0 to 22 degrees with pain at 22 degrees; adduction from 0 to 19 degrees, with pain at 19 degrees; internal rotation from 0 to 20 degrees, with pain at 20 degrees; and external rotation from 0 to 10 degrees, with pain at 10 degrees.  The examiner stated that with repetitive motion of the left hip, there was no change in range of motion.  He also noted that the Veteran had pain, fatigue, weakness, and lack of endurance, but no incoordination.  X-ray findings of the left hip were normal.  

The limitation of flexion from 0 to 22 degrees, with pain at 22 degrees, is closer to the criteria under Code 5252 for flexion limited to 20 degrees, which merits a 30 percent rating under the schedule, rather than the criteria for a 20 percent rating requiring flexion limited to 30 degrees.  38 C.F.R. § 4.7.  Thus, a 30 percent rating is warranted.  An even higher rating under Code 5252 is not warranted for the simple reason that the Veteran's demonstrated limitation of flexion to 22 degrees with pain does not more closely approximate the criteria for a 40 percent rating requiring limitation of flexion to 10 degrees.  

The Board notes that the appellant is competent to report the effect that his pain has on his activities of daily living and accepts that the appellant has pain and pain on motion for the period prior to January 12, 2010.  See DeLuca, supra.  Furthermore, the Board finds the appellant's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher than 30 percent evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a higher than 30 percent rating is not warranted for the appellant's left hip disability for the period from January 12, 2010, for limitation of flexion.  

The Board also notes that the Veteran's external rotation at the January 12, 2010, VA examination was from 0 to 10 degrees, with pain at 10 degrees.  The Veteran thus meets the criteria under Code 5253 for a separate, 10 percent, rating for limitation of rotation of, cannot toe-out more than 15 degrees, affected leg.  38 C.F.R. § 4.71a.  A higher than 10 percent evaluation is not warranted under this code as there is no showing of limitation of abduction of, motion lost beyond 10 degrees.  Rather, the Veteran demonstrated abduction from 0 to 22 degrees at the January 12, 2010, VA examination with pain at 22 degrees.

In addition, there is no evidence that the Veteran has ankylosis of the left hip or symptoms analogous thereto; therefore, consideration of this disability under Code 5250 for anyklosis of the hip is not warranted.  38 C.F.R. § 4.71a.  

Based on foregoing, an increased evaluation, to 30 percent, is warranted for the Veteran's service-connected post-operative muscle resection, left hip, throughout the appeal period from January 12, 2010, for limitation of flexion of the left thigh.  38 C.F.R. § 4,71a, Diagnostic Code 5252.  In addition, a separate 10 percent evaluation is warranted for the Veteran's service-connected post-operative muscle resection, left hip, throughout the appeal period from January 12, 2010, for limitation of rotation of the left thigh.  38 C.F.R. § 4,71a, Diagnostic Code 5253.

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F/ 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected left hip disability are fully contemplated by the applicable rating criteria.  Each of the diagnostic codes applicable to the Veteran's left hip disability was considered above, and contains criteria relating to different symptoms, to include limitation of motion and pain.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's left hip disability is not warranted.  38 C.F.R. § 3.321(b) (1).  

III. Service Connection for Right and Left Ankle Disabilities

Facts

The Veteran's service treatment records show that he was treated in June 1964 for complaints that included right ankle pain.  X-rays revealed no significant abnormalities.  The Veteran was diagnosed as having mild strain of the right knee and foot and was put on a physical profile for five days.  These records are devoid of complaints or treatment related to the left ankle.  The Veteran's separation examination report of February 1966 shows a normal clinical evaluation of the lower extremities. 

At a VA examination for his service-connected left hip disability in June 1988, the Veteran reported that he suffered a gunshot wound to the left tibia in 1981 that was complicated by infection.  He said that since that injury he has suffered shortening of the leg by one and 3/4 inches which causes him to limp.  He also reported foot drop because of the injury to the nerve.  He did not report any specific complaints with respect to his right or left ankles and was not given any diagnoses related to his ankles.  

A July 1988 VA outpatient record notes that the Veteran was considering triple arthrodesis of the left foot.

On file is a November 2002 VA orthopedic examination report noting that the Veteran had a definite gross defect of the left lower extremity from the 1981 injury with a slow gait and limping.  He was also noted to have a prosthesis for the left lower leg, but seldom used it due to the pain that it caused.  His diagnoses included left lower leg injury by gunshot wound in 1981, nonservice-connected with obvious deformity and atrophy of muscle groups and functional impairments with shortened left lower extremity, and genu valgus deformity of the left knee and steppage gait.  The diagnoses also included atrophy of left foot with no function of plantar flexion or dorsiflexion with significant callus from abnormal gait and right foot callus from abnormal gait.  

At a VA foot examination in September 2005, the examiner noted that he did not have the Veteran's claims file or medical records to review.  He noted the Veteran's report of a left hip injury in service in 1964 and inservice surgery.  He did not report on or diagnose the Veteran as having any ankle problems.  

On file is a December 2006 VA outpatient record containing a problem list that includes pain in joint involving the ankle and foot.  The Veteran was not assessed as having an ankle disability.

Law and Discussion

Initially, the Board notes the Veteran does not assert that any right or left ankle disability is a result of combat. Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application with regard to these matters. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Regardless of the theory under which service connection is claimed or analyzed, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the instant case, the Veteran filed his claims for service connection for bilateral ankle disabilities in May 2007.  The Board notes at the outset that the RO denied service connection for fracture of the feet in October 1988.  As the ankle disabilities claimed in connection with the current appeal are different than right and left foot disabilities for which service connection was previously denied, the Board will review the ankle claims on a de novo basis.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).

The Veteran's service treatment records show that he was treated in June 1964 for complaints that included right ankle pain.  X-rays at the time revealed no significant abnormalities.  The Veteran was diagnosed as having mild strain of the right knee and foot and was put on a physical profile for five days.  These records are devoid of complaints or treatment related to the left ankle.  The Veteran's separation examination report of February 1966 shows a normal clinical evaluation of the lower extremities. 

While postservice treatment records, namely a VA outpatient record in December 2006, reflect the Veteran's complaint of ankle pain, such records are devoid of treatment or diagnoses for right or left ankle disabilities (diagnoses).  These records include VA orthopedic examination reports dated in June 1988, July 1996, September 2005, October 2007 and January 2010, all of which are devoid of diagnoses related to the ankles.  The mere fact of a veteran reporting subjective symptoms, such as pain does not necessarily warrant a finding that he has met the disability due to disease or injury requirement.  Rather, an underlying disease or injury is required.  Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  In this case, an underlying disease or injury has not been shown.  

As to the Veteran's statements that he has a current ankle disability, the Veteran is competent to testify to the symptoms of pain, as he reported in his statements to VA health care providers.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the lack of a right or left ankle diagnosis by a health care professional in this case outweighs the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute a disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

As the Veteran is not shown to have a right or left ankle disability due to a disease or injury, consideration of these claims under any alternative ground of entitlement such as a nexus basis or as secondary to a service-connected disability is not warranted.  38 C.F.R. §§ 3.303, 3.310.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for left and right ankle disabilities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009) (because the benefit of the doubt doctrine applies only when the evidence is approximately balanced, it has no application where the Board determines that the preponderance of the evidence weighs against the claim).

IV. Claims to Reopen for Service Connection for Back, Left Shoulder, Bilateral Hearing Loss and Left knee Disabilities

Pertinent Law and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is received since the last final decision.  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156a).  

Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010).  

Back Disability

In October 2005, the RO denied the Veteran's claim to reopen service connection for a back disability.  The Veteran was notified of this denial but did not appeal, and he did not submit new and material evidence within the one year appeal period.   Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The RO's October 2005 denial was based generally on a lack of new evidence.  The basis of the initial denial of this claim, in October 1988, was a lack of evidence showing that the Veteran's back disability was related to his service-connected left hip disability.  

The evidence on file prior to the adverse decision in October 2005 includes the Veteran's service treatment records which are devoid of complaints or treatment for back problems.  These records include the Veteran's February 1966 separation examination report showing a normal clinical evaluation of the spine.  

The evidence on file prior to October 2005 also includes a November 2002 VA orthopedic examination report that contains cervical and lumbar range of motion findings, but does not include cervical or lumbar diagnoses.  In addition, there is a September 2005 VA orthopedic examination report that is devoid of complaints or findings related to the spine.  

The evidence on file after October 2005 includes a VA examination report of October 2007, VA outpatient records from December 2006 to December 2009, and a January 2010 VA examination report, all devoid of back complaints, findings or diagnoses.  

There is also the Veteran's May 2007 claim to reopen wherein he asserts that he has a back problem because of his service-connected left hip disability.

It is evident from above that the Veteran's statement that he has a back disability related to his service-connected left hip disability is redundant of statements he made prior to October 2005 and has already been considered.  The remaining evidence received since the October 2005 denial, namely the medical evidence, does not relate to a prior basis for the denial of the claim.  In fact, most of this evidence does not include complaints, findings or diagnoses related to the back and the evidence that does, notably the November 2002 VA examination report, is devoid of a back diagnosis.  As such, the Board finds that new and material has not been received with respect to the claim for service connection for a back disability and reopening of this claim is not warranted.  38 C.F.R. § 3.156.

The benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Left Shoulder Disability

In October 1988, the RO denied the Veteran's claim for service connection for a left shoulder disability.  Though the Veteran initiated an appeal of this decision by filing a notice of disagreement in November 1988, he did not perfect an appeal by filing a substantive appeal.  38 C.F.R. §§ 20.200-20.202 (2011).  He also did not submit new and material evidence within the one year appeal period.   Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The basis of the October 1988 denial was that a left shoulder disability was not shown in service and there is no evidence that a left shoulder disability is related to service.

The pertinent evidence on file prior to the October 1988 adverse decision includes the Veteran's service treatment records that are negative for complaints or treatment of left shoulder problems.  These records include the Veteran's February 1966 separation examination report showing a normal clinical evaluation of his upper extremities, and his February 1966 Report of Medical History wherein he denied a history of painful or "trick" shoulder.

The evidence prior to October 1988 also includes a June 1988 VA examination report that reflects the Veteran's report that he fell on his left side while running during basic training in June 1964 and injured his left shoulder which he indicated had been dislocated.  He was not diagnosed as having a left shoulder disability at this time.  There is also a July 1988 VA outpatient record from an orthopedist who relayed the Veteran's report of constant left shoulder pain since an injury in 1964.  He assessed the Veteran as having probable degenerative arthritis left A-C joint.  In addition, prior to October 1988, the claims file contained VA treatment records related to a gunshot wound to the Veteran's left tibia in August 1981.  

The pertinent evidence on file after October 1988 includes a November 2002 VA examination report diagnosing the Veteran as having an old left shoulder injury with prominent left acromioclavicular joint.  The examiner noted on this report that the Veteran probably had significant impact of left shoulder from 1964 injury during training with bony protrusion of the left AC joint noticeable at present.  He said there were no symptoms or signs of inflammatory arthritis with no constitutional symptoms.  He indicated that x-rays of the Veteran's left shoulder were taken.  

There is also the Veteran's May 2007 claim to reopen wherein he asserts that his left shoulder disability is due to parachute training.

The evidence noted above that was submitted after October 1988 relates to an unestablished fact necessary to substantiate the claim, because, by way of the November 2002 VA examination report, it provides evidence supportive of a nexus between the Veteran's service and present left shoulder problems.

In short, when considering the above-noted additional evidence together with evidence previously on file, the Board finds that the additional evidence received bears substantially upon the specific matter under consideration.  Accordingly, the Board finds that the additional evidence received after October 1988 constitutes new and material evidence to reopen the claim of entitlement to service connection for a left shoulder disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Left Knee Disability

In October 2005, the RO denied the Veteran's claim for service connection for a left knee disability.  The Veteran was notified of this denial but did not appeal, and he did not submit new and material evidence within the one year appeal period.   Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The basis of the October 2005 denial was a lack of evidence that the Veteran had a left knee condition that was proximately related to his service-connected left hip disability or that it was related to his military service.

The evidence on file prior to the final adverse decision in October 2005 includes the Veteran's service treatment records which show that while undergoing excision of bursa and iliotibial band, left hip, in October 1964, aspiration was also performed of the left knee, removing 20 "ccs" serosanguinous fluid.  These records include the Veteran's February 1966 separation examination report showing a normal clinical evaluation of the lower extremities, and a February 1966 Report of Medical History wherein the Veteran denied a history of "trick" or locked knee, but reported a history of leg cramps noted as minor.

Also on file prior to October 2005 were VA outpatient records from June 1983 to July 1983 that pertain to an August 1981 shotgun injury to the left tibia, and a June 1988 VA examination report that is devoid of findings or notations of knee problems.  

In addition, there is a July 1996 VA examination report containing the Veteran's report that he fell on his left side in service in June 1964 while running during basic training and injured his left hip and also injured his left knee.  He reported developing swelling and said that "20cc" of bloody fluid had been drawn.  He also reported a progressive increase in his left hip and knee since.  On examination the Veteran was observed walking with a limp on his left side secondary to injury to the left knee, shortening of the left leg and left foot drop.  X-rays of the left knee in September 1996 revealed degenerative changes of the left knee.

There was also a November 2002 VA examination report noting that the Veteran had obvious genu valgus deformity of the left knee and shortened left lower extremity with gross bony defect below left patella and significant muscle defect.  This report includes a diagnosis of left knee and left lower leg injury by gunshot wound in 1981, non-service connected with obvious deformity and atrophy of the muscle groups and functional impairment with shortened left lower extremity and genu valgus deformity of left knee and steppage gait. 

Also on file prior to October 2005 is a September 2005 VA examination report in which the examiner reported that he did not have the Veteran's claims file to review.  This examiner noted that the Veteran was unable to specify what hip injury and surgery were incurred in service in 1964, but that he did have a large surgical scar in the region of the left hip and that it was possible that after his hip injury he altered the mechanics of his gait so that he produced patella femoral knee pain.  He went on to state that the Veteran had congenital metatarsus adductus which he said certainly would have involved an abnormal intoeing gait.  He said that this condition along with an injured hip both would predispose the Veteran to having patellofemoral knee pain on the left so it is possible that his hip injury and surgery plus his congenital metatarsus adductus caused his left knee to have patellofemoral pain.  He went on to note that this was merely a possibility, because no records or treatment were available.  He said that the Veteran presently had osteoarthritis in both knees.  He added that it was possible that another factor, i.e., the Veteran's 1981 gunshot wound with its resultant limb shortening and increase in the valgus angle of his knee, also contributed to his history of patellofemoral knee complaints and development of osteoarthritis.  Following x-rays which revealed stable mild to moderate degenerative osteoarthritis of the left knee, the examiner rendered a final diagnosis of osteoarthritis and patellofemoral syndrome of the left knee.

Evidence on file after October 2005 includes an October 2007 VA orthopedic examination showing that the Veteran had pain in his right and left knees that began in 1968 with no specific trauma.  The impression given was an essentially unremarkable examination.  

There is also a December 2006 VA outpatient record diagnosing the Veteran as having chronic bilateral knee osteoarthritis due to congenital adductus metatarsus.  This record further notes that the Veteran had previous left hip surgery and an old gunshot wound causing leg length discrepancy.  

In addition, there is a October 2007 VA orthopedic examination report containing the examiner's diagnosis of left knee osteoarthritis with laxity and noting a history of left hip surgery.  The examiner opined that it was possible that the Veteran's left hip pain had aggravated or added to the current status of the Veteran's left knee.  He explained that when improper ambulatory mechanics are utilized it can disrupt the proper functioning of the other various connected joints.  

In addition, there is a January 2010 VA examination report containing the Veteran's report of knee pain since 1968.  The Veteran was sent out for x-rays which revealed shrapnel in the proximal metadiaphysis to diaphysis of the tibia with evidence of previous bone injury, and degenerative arthritis involves the knee and patellofemoral joints bilaterally, severe on the left and moderate on the right.  The Veteran was diagnosed as having bilateral knee degenerative joint disease.  The examiner reported that after reviewing the claims file and notes, it was his opinion that the Veteran's bilateral knee conditions were less likely than not caused by or a result of his left hip surgery and strain; the most likely cause of his knee degenerative joint disease was the gunshot injury that occurred in 1981 causing the tibia/fibula injury.  He also diagnosed the Veteran as having status post left hip surgery with residual hip strain and status post gunshot wound injury of the left tibia/fibula in 1981.

The evidence noted above that was submitted after October 2005 relates to an unestablished fact necessary to substantiate the claim; that is, by way of the October 2007 orthopedic examination report, it suggests that the Veteran's "current left knee status" is proximately related to his service-connected left hip disability by way of aggravation.  While not all of the evidence on file after October 2005 is admittedly favorable to the Veteran's claim, when considering the low threshold for determining whether new and material evidence has been received, the Board finds that the October 2007 VA examination report is sufficient, in light of all the evidence, to reopen the claim.  See 3.310(b); Allen, supra; Shade, supra.  

Accordingly, the Board finds that the additional evidence received after October 2005 constitutes new and material evidence to reopen the claim of entitlement to service connection for a left knee disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Bilateral Hearing Loss Disability

In December 1988, the RO denied the Veteran's claim for entitlement to service connection for hearing loss.  The Veteran did not appeal this decision, and he did not submit new and material evidence within the one year appeal period.   Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The basis of the December 1988 denial was that hearing loss was not shown by the evidence of record.

The pertinent evidence on file prior to the December 1988 adverse decision includes the Veteran's service treatment records that are devoid of complaints or treatment for hearing loss problems.  They include a January 1964 preinduction examination revealing pure tone thresholds, in decibels, as follows (with the units used at that time, ASA, converted to the currently used ISO/ASNI units, the latter in parentheses):  15 (30), 10(20), 10(20), and 10(15) in the right ear and 10 (25), 10 (20), 10(20), and 15(20) in the left ear at 500, 1000, 2000, and 4000 Hertz.  At the February 1966 separation examination, pure tone thresholds, in decibels, were as follows, with the units used at that time, ASA, converted to the currently used ISO/ASNI units, the latter in parentheses:  0 (15), 0(10), 0(10), and 0(5) in the right ear and 5(20), 0(10), 0(10), and 0(5) in the left ear at 500, 1000, 2000, and 4000 Hertz.  They also include the Veteran's service separation record (DD Form 214) showing that his specialty title was that of a supply handler.  This record further shows that the authorized decorations, medals, badges, commendations, citations and/or campaign ribbons awarded to the Veteran consisted of a Marksman (Rifle M-14).

In addition, the evidence prior to December 1988 includes the Veteran's October 1987 claim of hearing problems since 1966.

The pertinent evidence on file after December 1988 includes a December 2002 private audiogram in graph form noting that test results indicated a mild to profound bilateral hearing loss with the worst thresholds in the left ear.  The results were also noted to be consistent with a sensorineural (cochlear) hearing loss.  Audiogram findings revealed pure tone thresholds, in decibels, as follows:  25, 30, 30, 65, and 90 on the right and 35, 30, 15, 50, and 80 on the left at 500, 1000, 2000, 3000 and 4000 Hertz.  Speech discrimination was 76 percent on the right and 70 percent on the left.  Audiogram findings in January 2008 revealed pure tone thresholds, in decibels, as follows:  40, 25, 35, and 70 on the right and 30, 20, 15 and 70 on the left at 500, 1000, 2000 and 4000 Hertz.  Speech discrimination scores were 76% on the right and 88% on the left.  J. Ross, BC-HIS, who conducted the January 2008 audiometric examination, relayed in a January 2008 statement the Veteran's report of a 43 year history of noticeable hearing loss and tinnitus in both ears.  She said he attributed these symptoms to excessive and prolonged exposure to machinery, artillery and explosives during military service and noted that he had no noted family history of hearing loss, no history of ear infections, and no reports of post service occupational or recreational noise exposure.  She went on to opine that the Veteran's hearing loss and tinnitus were very likely due to noise exposure related to military service. 

Ms. Ross subsequently reported a March 2008 statement that the Veteran's self report that his hearing had become worse over the last few years was consistent with the audiological findings from December 2002 and January 2008.

Also on file after December 1988 is a VA examination report of February 2009 containing audiological findings revealed pure tone thresholds, in decibels, as follows:  45, 45, 55, 85 and 90 on the right and 50, 40, 30, 70 and 80 on the left at 500, 1000, 2000, 3000 and 4000 Hertz.  The speech recognition score using the Maryland CNC word list was 72% in the right ear and 80% in the left ear.  The report also contains the audiologist's opinion that the Veteran's bilateral hearing loss is not the result of acoustic trauma in service.  The audiologist explained that acoustic trauma does not have a delayed affect, acoustic trauma before separation does not cause hearing loss after separation, and the Veteran's February 1966 separation audiogram indicates normal hearing.  

The evidence noted above that was submitted after December 1988 relates to an unestablished fact necessary to substantiate the claim; that is, it shows that the Veteran presently has a bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  It also provides positive nexus evidence; that is, by way of the Ross Hearing Aid private medical record of January 2008, it suggests that the Veteran's present bilateral hearing loss disability is related to service.  While not all of the evidence on file after December 1988 is admittedly favorable to the Veteran's claim, when considering the low threshold for determining whether new and material evidence has been received, the Board finds that the January 2009 private audiological record is sufficient, in light of all the evidence on file, to reopen this claim.  See 38 C.F.R. § 3.303; Shade, supra.  

Accordingly, the Board finds that the additional evidence received after December 1988 constitutes new and material evidence to reopen the claim of entitlement to service connection for a left knee disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Bernard Considerations

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 2002); Elkins v. West, 12 Vet. App. 209 (1999).  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Here, as discussed in the VCAA section above, the appellant has had ample opportunity to present his case to the RO on a direct service connection basis and has been given the pertinent laws and regulations with respect to claims for service connection, including in the June 2007 VCAA letter.  Thus, there is no risk of prejudice to the Veteran in adjudicating the merits of this claim without first directing or accomplishing any additional notification and/or development action. See, Bernard, supra.

Service Connection

Turning to the merits of the now reopened claim of entitlement to service connection for bilateral hearing loss, the audiological findings from December 2002 show that the Veteran currently meets the regulatory hearing thresholds for impaired hearing.  38 C.F.R. § 3.385.  That is, auditory threshold findings on this audiogram reflect decibels greater than 26 in each ear in at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 hertz.  In addition, auditory thresholds were 40 or over in at least one of these frequencies in each ear.  Id.  

Also, the Board notes that the evidence neither shows nor does the Veteran assert that his hearing loss disability is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application with regard to these matters.  Nonetheless, the Board has no reason to doubt the credibility of the Veteran's report at the February 2009 VA audiological examination that he was exposed to acoustic trauma while at a shooting range in service at Ford Ord in 1964.  In fact, his receipt of the Marksmanship (Rifle M-14) Badge supports this report.

As for inservice complaints or treatment of hearing loss, there is no evidence of this.  Rather, the Veteran's service treatment records are devoid of complaints or treatment for hearing loss.  They include his February 1966 separation examination report showing pure tone thresholds, in decibels, as follows (with the units used at that time, ASA, converted to the currently used ISO/ASNI units, the latter in parentheses):  0(15), 0(10), 0(10), and 0(5) in the right ear and 5(20), 0(10), 0(10), and 0(5) in the left ear at 500, 1000, 2000, and 4000 Hertz.  These findings do not meet VA's definition of hearing loss disability under 38 C.F.R. § 3.385 or even hearing loss.  Hensley v. Brown, 5 Vet .App. 155 (1993).

The earliest medical evidence showing complaints of hearing difficulty is many years after service, in December 2002.  In this regard, the Veteran underwent private audiological testing the results of which were noted to indicate mild to profound bilateral hearing loss with the worst thresholds in the left ear.  Speech discrimination was noted to be fair bilaterally.  Specific findings revealed pure tone thresholds, in decibels, as follows:  25, 30, 30, 65, and 90 on the right and 35, 30, 15, 50, and 80 on the left at 500, 1000, 2000, 3000 and 4000 Hertz.  Speech discrimination was 76 percent on the right and 70 percent on the left.  

The Veteran asserted when he initially filed a claim for service connection for a hearing loss disability in October 1987 that he had had hearing problems since 1966.  He also reported at a VA examination in February 2009 that he experienced acoustic trauma while at a shooting range at Fort Ord in 1964.  He reported to a private hearing aid specialist in January 2008 that he had a 45 year history of noticeable hearing loss.

The Board finds that the Veteran's statements as to continuity of hearing loss symptomatology since service are not credible when considering the other evidence of record.  It is reasonable to expect that if indeed the Veteran's hearing problems had been present ever since service, to include at service separation, he would have noted it at that time when listing other problems.  Not only did the Veteran not note the presence of hearing loss or tinnitus at the time of his separation from service, he in fact specifically denied on a February 1966 Report of Medical History having ear trouble of any kind.  Moreover, audiological findings at the Veteran's separation from service examination in February 1966 show that the Veteran did not have hearing loss.  The Board finds that this evidence outweighs the Veteran's assertions, decades later, that he suffered with hearing problems ever since service.  As previously noted, the Board must weigh lay evidence against the other evidence of record.  While the Board is not holding that corroboration is required, the Board finds the Veteran's assertions to be less credible than the other evidence referred to above.  

As noted above, the fact that there is no evidence that the Veteran exhibited hearing loss during service, or for years later, is not fatal to his claim.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  In this regard, the absence of documented symptoms of hearing loss from the time of the Veteran's service separation in February1966 until the VA examination report of December 2002 warrants consideration.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  

Consideration is also given to the positive and negative medical nexus opinions on file.  Where there is conflicting medical evidence, in particular, the Board's duty is to assess the probative value of the medical evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  The Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  Hayes, 5 Vet. App. at 69.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez,  22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran. See id at 303.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See id.

Here, the positive medical evidence consists of the opinion of board certified hearing aid instrument specialist in January 2008 from Ross Hearing Aid Center who opined that the Veteran's hearing loss was "very likely due to noise exposure related to military service".  This specialist did not provide any rational for her opinion nor did she indicate that she had the Veteran's claims file to review and/or had knowledge of the Veteran's inservice audiological history.  Moreover, she also noted that the Veteran had no history of postservice history of occupational or recreational noise exposure which is inconsistent with the VA examiner's notation in February 2009 that the Veteran was exposed to "significant occupational noise exposure (1977-1979) [when he] attended Guam Police Academy and he became an ambulance driver".  While the Board is quick to point out that the Court has made clear that a lack of claims file review does not in and of itself render an examination report inadequate, see Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008), the hearing aid specialist's reliance on an inaccurate postservice noise exposure history diminishes the probative value of her opinion as does the fact that she offered no rational for her opinion. 

In contrast, the VA examiner in February 2009 indicated that he had reviewed the Veteran's claims file and relayed the Veteran's audiological findings in service.  He also relayed the Veteran's report of significant acoustic trauma in service while at a shooting range at Ford Ord in 1964.  He further noted the Veteran's postservice 'significant occupational noise exposure" when he attended the Guam Police Academy and became an ambulance driver.  This examiner opined that the Veteran's bilateral sensorineaural hearing loss is not the result of acoustic trauma in service and he noted that the Veteran had normal hearing at his separation from service.  He went on to explain that acoustic trauma does not have a delayed effect, and that acoustic trauma before separation does not cause hearing loss after separation.  

Based on the foregoing, the Board accords greater weight to the VA examiner's opinion in February 2009.  As explained above, not only is this examiner's opinion based on his review of the Veteran's claims file which documents the Veteran's audiological history dating back to service and well as a more accurate history of inservice and postservice noise exposure, he included rational with his opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Consideration was also given to the fact that this examiner is an audiologist (a person skilled in audiology; Dorlands Illustrated Medical Dictionary, 31rst Edition, 180 (2007)).  

To the extent the Veteran relates his current bilateral hearing loss disability to noise exposure in service, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F/ 3d 1372 (Fed. Cir. 2007).  However, in this case, the question of an association between noise exposure and the current bilateral hearing loss disability is not a simple medical condition, and cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  Therefore, the Veteran's statements are not competent evidence.  To the extent that there is an assertion of continuity since service, the Board rejected that assertion as not credible.

For the foregoing reasons, the Board finds that the preponderance of the evidence of record is against this claim.  Therefore, the benefit of the doubt doctrine is not for application and the claim for service connection for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F, 3d 1361, 1366 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for post-operative muscle resection, left hip, prior to January 12, 2010, is denied.

An evaluation in excess of 20 percent, to 30 percent, for post-operative muscle resection, left hip, from January 12, 2010, is granted.

A separate 10 percent evaluation for post-operative muscle resection, left hip, from January 12, 2010, is granted.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

The application to reopen a claim for service connection for a back disability is denied.

The application to reopen a claim for service connection for a left shoulder disability is granted. 

The application to reopen a claim for service connection for a left knee disability is granted.

The application to reopen a claim for service connection for a bilateral hearing loss disability is granted.

Service connection for a bilateral hearing loss disability is denied.


REMAND

Service Connection for Left Shoulder and Left Knee Disabilities

Now that the Veteran's claims of entitlement to service connection for left shoulder and left knee disabilities have been reopened, additional development is necessary in order to properly decide the underlying merits of the claim.  Such development includes affording the Veteran new VA examinations to assess the nature and etiology of his claimed left shoulder and left knee disabilities.  See 38 U.S.C.A. § 5103A(d).  Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

In light of evidence of a current left shoulder disability and a possible nexus to service (see November 2002 VA examination report), the Board finds that a remand for a VA examination regarding the nature and etiology of the current left shoulder disability is warranted.  Similarly, in view of evidence relating the Veteran's left knee problems to his service-connected left hip disability by way of aggravation (see September 2005 VA examination report), the Board finds that a remand for a VA examination as to the nature and etiology of the current left knee disability is also warranted.  


Service Connection for a Right Hip Disability

At a VA orthopedic examination in October 2007, the examiner stated that he did have the Veteran's claims file to review.  He went on to diagnose the Veteran as having right hip trochanteric bursitis and opined that this condition was often associated with abnormal gaits.  He further indicated that the Veteran had poor mechanics of ambulation associated with his left hip.  This evidence suggests a possible nexus between the Veteran's currently diagnosed degenerative changes right hip and his service-connected left hip disability.  However, this is complicated by the Veteran's 1981 postservice gunshot wound of the left leg and leg shortening.  Accordingly, clarification is required regarding whether the Veteran's abnormal gait is more likely than not related to left hip (as opposed to 1981 gunshot wound) and whether it is more likely than not that trochanteric bursitis is related to the abnormal gait. 

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.

In this case, the Veteran is in receipt of service connection for a left hip disability and claimed in June 2002 that his left hip condition prevents him from working.  He also indicated on the June 2002 claim form that he last worked in November 2001 as a substitute teacher.  

As the issue of entitlement to a TDIU has been raised but was not considered by the RO, the case must be returned to the RO for initial consideration of this claim.  The Court has not yet offered guidance in a binding, panel decision as to whether remand or referral is the appropriate action for the Board to take in these circumstances.  The Board finds that the most persuasive single judge Court decision on this question has found that, given that the Board has jurisdiction over the claim for a TDIU but the evidence has not been developed enough for proper appellate adjudication, a remand is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  See also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (VA may separate out parts of a claim through referral or remand, which are distinct concepts).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to ascertain the nature and etiology of his claimed left shoulder, left knee and right hip disabilities. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current left shoulder, left knee and/or right hip disability is casually related to his active military service.

The VA examiner should also address whether it at least as likely as not (50 percent or greater probability) that any left shoulder, left knee and/or right hip disability is etiologically related to or permanently aggravated by the Veteran's service-connected left hip disability. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder(s), or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet, App. 382 (2010).

2.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which was part of his claim for an increased rating for his left hip disability. 

3.  If upon completion of the above actions any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


